The appellee, Jess Simpson, brought suit in replevin for the possession of certain stock belonging to him and running at large in Monroe County, Arkansas.
The stock were impounded by the appellant, Claudius Johnson, because it was claimed that the stock were running at large in violation of law.
On appeal to the circuit court, the case was tried on an agreed statement of facts, and the court held that act 205 of the Acts of 1927 and act 99 of the Acts of 1929 *Page 1075 
were invalid for the reason that they were amendatory of local legislation, and in violation of amendment No. 14 to the Constitution of the State of Arkansas, and that the orders of the county court authorizing the holding of an election, and all orders of said court made in consequence of said illegal election are invalid and of no force and effect.
The Legislature of 1915 passed a local act restraining the running at large of stock, but exempted from the provisions of the act twenty-three counties. We all agree that the exemption of the twenty-three counties made the act a local one.
In 1915 the Legislature had authority to pass a local act, but in 1926 the people adopted the following amendment to the Constitution: "The General Assembly shall not pass any local or special act. This amendment shall not prohibit the repeal of special or local acts."
After the adoption of this amendment, the Legislature could not pass a valid local act. They could not amend a local act, but they were given authority in the amendment to repeal local acts.
Act 205 of the Acts of 1927 amended 321 of Crawford Moses' Digest. This section of the Digest is 1 of the local act of 1915, above mentioned. It provides for the per cent. of qualified electors necessary for the county court to order an election and a vote by the people.
This was purely an amendment to the local act. It did not undertake to repeal any part of it, but amended it as to the manner of calling an election.
Act 99 of the Acts of the General Assembly of 1929 undertook to repeal act 5 of 1923 in so far only as it applies to Monroe County.
Act No. 5 undertook to amend 332 of Crawford 
Moses' Digest. This was a section of the original local act of 1915 and simply applied to counties exempted from that act, and exempted twenty-one counties only. That left fifty-four counties under the provisions of the local act passed in 1915. *Page 1076 
Act 205 of 1927 an act 99 of 1929 do not repeal any part of a local act, but act 99 of 1929 undertakes to repeal so far as it applies to Monroe County. Monroe Counts was one of the counties exempted from the provisions of the local act. The effect of repealing the law as to Monroe County, if it had any effect, was to take Monroe County out of the exemptions, and leave it under the provisions of the local act, which would then apply to fifty-four counties, if this were a valid act.
In other words, they undertook to amend the act of 1915 so as to take Monroe County out of the exemptions, and this necessarily added it to the counties under the provisions of the local act.
The election was called, held, and the stock impounded under the provisions of the local law. Of course, the local law would have no effect unless the act in controversy, which repealed the law so far as Monroe County was concerned, had the authority to put Monroe County under the provisions of the local law. If it did not do this, it did not accomplish anything, because there is no general law governing.
In other words, either the law repealing the local law as to Monroe County put Monroe County back under the provisions of the local law, or it was wholly ineffective. If it did not have the effect of putting Monroe County under the provisions of the local law, the election was void because it was held under the provisions of the local law; and if the election was void, the impounding of appellee's stock was unlawful.
Appellant calls attention to the case of Smith v. Plant, 179 Ark. 1024, 19 S.W.2d 1022, and Wright v. Badders, 181 Ark. 1124, 29 S.W.2d 671, and argues that these cases hold that the acts now involved are valid. The question of whether the sections of the Digest mentioned in these cases was a local or general law was never raised. The sections were in the Digest and were therefore assumed to be general laws, and the attention of the court was not called to the fact that these sections were parts of the local law enacted in 1915. *Page 1077 
We all agree that the act of 1915 is a local law, and all amendments thereto were local laws.
If the court's attention had been called to the fact that these sections of the Digest were parts of a local law, we would have held then that the law was local, but it was not called to our attention, and, finding the sections in the Digest which is supposed to contain general laws only, and the fact that the attorneys did not call our attention to it, we assumed that the sections involved were parts of a general law.
Appellant calls attention to the case of Ewing v. McGehee, 169 Ark. 449, 275 S.W. 766, in which it was held that it was within the legislative power to amend a general statute by local and special acts. This case, however, was decided before the adoption of amendment No. 14, and, since the adoption of this amendment, the Legislature has no authority to pass any special or local act, although the Constitution gives the Legislature power to repeal local laws.
As it was held in Gregory v. Cockrell, 179 Ark. 719,18 S.W.2d 362, the authority to repeal a local law includes the authority to repeal it in part. But the facts in the case of Gregory v. Cockrell, supra, are wholly different from the facts here, and the situation as to the instant case is exactly the reverse of the situation in that case. The Legislature of 1921 passed an act for a stock law embracing all of Chicot County, and all that part of Ashley County lying east of Bayou Bartholomew. The Legislature thereafter repealed that part of this local law that applied to Ashley County, and the local law no longer applied to the territory in Ashley County, but such territory was thereafter under the operation of the general law. No one would contend that the Legislature could have added other territory to this local act after the adoption of amendment No. 14. No matter whether they called it repeal or amendment, it would have been the enactment of a special law.
Act 99 of the Acts of 1929 repeals act 5 of the Acts of 1923, in so far only as it applies to Monroe County. *Page 1078 
In the first place, the act did not apply to Monroe County. Monroe County was expressly exempted from the provisions of the act. Just how it could be said that this act applied to Monroe County, when Monroe County was exempted from its provisions, is difficult to see. The act meant that Monroe County was to be put under the provisions of the act, or it is meaningless.
The circuit court was correct in holding the acts mentioned invalid, and the judgment is affirmed.